NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       FED. R. APP. P. 32.1


              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted September 8, 2010*
                                    Decided September 9, 2010

                                               Before

                                WILLIAM J. BAUER, Circuit Judge

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge
          
No. 09‐3750

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 05 CR 601‐4
RICARDO BEDOYA, 
     Defendant‐Appellant.                            Rebecca R. Pallmeyer,
                                                     Judge.

                                             O R D E R

       Ricardo Bedoya pleaded guilty to attempting to possess heroin for distribution.  See
21 U.S.C. §§ 846, 841(a)(1).  The district court sentenced him to 125 months’ imprisonment
and a $400 fine.  In its written judgment the court ordered Bedoya to pay the fine and the
$100 special assessment through the Inmate Financial Responsibility Program.  Bedoya
appeals, advancing the narrow argument that it was clear error for the district court to



        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary because these materials adequately present the facts and legal arguments at issue
in this case.  Thus, the appeal is submitted on the briefs and the record.  See FED.  R.  APP.  P.
34(a)(2)(c). 
No. 09‐3750                                                                             Page 2

mandate his participation in the IFRP, which is a voluntary program.  We modify the
judgment to make clear that Bedoya’s participation in the IFRP is voluntary.
 
        The district court did not mention the IFRP at sentencing, instead stating that
Bedoya’s fine was “to be paid from his prison earnings.”  The court’s IFRP directive first
appeared in the written judgment, requiring that Bedoya “shall make payments from any
wages he may earn in prison in accordance with the Bureau of Prisons Financial
Responsibility program.”  Because this order was not announced at sentencing, Bedoya did
not have any opportunity to object, and thus we reject the government’s assertion that he
forfeited the argument for appeal.  
  
        The government concedes that the IFRP is voluntary but still advances two
arguments for why the district court’s order should stand.  First, the government contends
that the broad appeal waiver included in Bedoya’s plea agreement precludes him from
raising this argument on appeal.  In the agreement Bedoya waived his right to appeal “any
part of the sentence (or the manner in which that sentence was determined), including any
term of imprisonment and fine within the maximums provided by law, and including any
order of restitution or forfeiture.”  Because the waiver covers any argument related to
monetary penalties, the government reasons, Bedoya cannot challenge the district court’s
directive that he participate in the IFRP.  Second, the purported waiver aside, the
government argues that the language of the judgment does not make Bedoya’s participation
mandatory.  Emphasizing that the judgment says only that Bedoya must make payments
from “any wages he may earn in prison,” the government insists that the district court left it
up to Bedoya to decide “whether or not he earns wages and consequently whether or not he
participates in the IFRP.”

       Neither contention has merit.  This case falls squarely under our recent holdings in
United States v. Boyd, 608 F.3d 331, 335 (7th Cir. 2010), and United States v. Munoz, 610 F.3d
989, 997 (7th Cir. 2010).  In Boyd and Munoz we made clear that the IFRP is a voluntary
program and that a district court does not have the authority to order a defendant’s
participation.  Boyd, 608 F.3d at 335; Munoz, 610 F.3d at 997.  It is true that Bedoya’s appeal
waiver forecloses arguments about the district court’s choice of sentence and the manner in
which it was imposed, but the IFRP is a collection tool, not a type of “sentence.”  District
courts do not have the power to order participation, and a written judgment including such
an order is unenforceable.  Boyd, 608 F.3d at 335.  We are similarly unpersuaded by the
government’s attempts to impose a more lenient reading onto the court’s order.  The
language here is nearly identical to the challenged language which we concluded was error
in both Boyd and Munoz.  The issue is straightforward and easily remedied, and we refuse to
complicate matters by straining to read the court’s order as a suggestion rather than a
No. 09‐3750                                                                       Page 3

directive.  Instead, we modify the district court’s judgment to clarify that Bedoya’s
participation in the IFRP is voluntary.
                                                                    AFFIRMED as MODIFIED.